                         UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF NORTH CAROLINA
                               DURHAM DIVISION


CHRISTOPHER NEVE,                            )
                                             )
                         Plaintiff,          )        Civil Action No: ___________
                                             )
v.                                           )
                                             )
CLARENCE F. BIRKHEAD, in his                 )
individual and in his official capacity as )
Durham County Sheriff, WENDELL M. )
DAVIS, Durham County Manager in his )
individual and in his official capacity, and )
JOHN or JANE DOES 1-20,                      )
                                             )
                         Defendant.          )




                                 VERIFIED COMPLAINT

    Plaintiff Christopher Neve (“Plaintiff”), by his attorney, as for his Complaint alleges

on personal information as to themselves and on information and belief as to all other things

the following claims against Clarence F. Birkhead, Wendell M. Davis, and John or Jane

Does (“Defendants”):

                                     INTRODUCTION

       1.      Drugs and biologics, which include vaccines, are licensed by the Food and

Drug Administration (“FDA”). Until these products are licensed, they are, by definition,

experimental. To be licensed, manufacturers submit extensive data to the FDA from the

drug’s clinical trial to show it is safe and effective.




      Case 1:21-cv-00308-LCB-JLW Document 1 Filed 04/16/21 Page 1 of 30
       2.       Nevertheless, Congress recognized the need for the FDA to authorize the use

of certain experimental products in an emergency situation – even before they are shown

to be safe and effective. Until they are approved, Congress made the policy decision that

members of the public should not be forced to receive an unapproved product, i.e.,

experimental product. It required that every recipient of the pre-approval experimental

product must be informed of the known risks and benefits and then be given the choice

whether to receive or refuse that product. See 21 U.S.C. 360bbb-3.

       3.       Individuals must be provided the “option to accept or refuse administration

of” any product released under an EUA. (emphasis added).

       4.       Reflecting this federal law, the FDA’s guidance document regarding EUAs

explains that “the statute [21 U.S.C. 360bbb-3] requires that the FDA ensure that recipients

[of emergency use products] are informed … [t]hat they have the option to accept or refuse

the EUA product.” This rule also reflects a cornerstone of medical ethics that, for all

unlicensed medical products, obtaining the uncoerced voluntary consent of the individual

is essential.

       5.       The FDA recently granted EUAs for three vaccines against COVID-19 sold

by Moderna, Pfizer, and Janssen (the “COVID-19 Vaccines”).               Even though the

manufacturers did submit some safety and efficacy data to obtain the EUA, the FDA’s

Briefing Document granting the EUA for the COVID-19 Vaccines lists the following as

still unknown:

            • “[e]ffectiveness in certain populations at high-risk of severe COVID-19,”


                                              2


       Case 1:21-cv-00308-LCB-JLW Document 1 Filed 04/16/21 Page 2 of 30
            • “[e]ffectiveness in individuals previously infected with SARS-CoV-2,”

            • “effectiveness against asymptomatic infection,”

            • “effectiveness against long-term effect of COVID-19 disease,”

            • “effectiveness against mortality,”

            • “effectiveness against transmission of SARS-CoV-2,”

            • “[a]dverse reactions that are very uncommon,”

            • adverse reactions “that require longer follow-up to be detected,” and

            • whether the vaccines will cause “[v]accine-enhanced disease.”

       6.      Given these unknowns, and in compliance with federal law, the EUAs issued

by the FDA for the current COVID-19 Vaccines advise health care workers who will be

administering the vaccine that “[t]he recipient or their caregiver has the option to accept

or refuse [the] COVID-19 Vaccine[.]” (emphasis added.) The EUA further advises the

public directly that “[i]t is your choice to receive or not receive the [] COVID-19

Vaccine.” (emphasis added.)

       7.      The CDC, likewise, recently stated that “under an emergency use

authorization,” referring to the EUA issued for the COVID-19 Vaccines, the “vaccines are

not allowed to be mandatory[.]” (emphasis added.) The CDC then gave the specific

example of an organization like a hospital, which after full licensure could “ask[] their

workers to get the [COVID-19] vaccine[,]” but where there is only an EUA, “patients and

individuals will have the right to refuse the vaccine.”



                                              3


      Case 1:21-cv-00308-LCB-JLW Document 1 Filed 04/16/21 Page 3 of 30
       8.     Plaintiff was an employee of the Durham County Sheriff’s Office which is

administered by Defendants. Defendants recently announced– in direct contravention of

the EUAs for the COVID-19 Vaccines, the FDC and CDC guidance, Congress’ intent, and

federal law – that it is mandating that all of its employees, including Plaintiff, receive the

COVID-19 vaccine (the “Mandate”). If an employee refuses, Defendants have made clear

that the employee will not retain his or her current job and responsibilities as receipt of the

vaccine is a condition of ongoing employment.

       9.     Plaintiff has chosen to not receive the COVID-19 vaccine.

       10.    When Sheriff Birkhead asked Plaintiff for proof of vaccination, Plaintiff

would not agree to take the vaccine nor otherwise disclose his personal medical choice

regarding the vaccine. Plaintiff was immediately put on administrative leave without pay.

       11.    Two weeks later, Plaintiff was terminated by Defendants for choosing not to

take the COVID-19 vaccine.

       12.    The Mandate has irreparably harmed Plaintiff and will continue to cause

harm. Plaintiff was given the Hobson’s choice of either being forced to take an

experimental, unapproved vaccine against his will, or being fired, stigmatized, and having

his life upended. He stood by his informed medical decision to not take an experimental

product and, as a result, was illegally fired.

                     PARTIES AND PERSONAL JURISDICTION

       13.    Plaintiff Christopher Neve was an employee of Durham County Sheriff’s

Office, administered by Defendants, and worked in the role of Deputy Sheriff. Plaintiff


                                                 4


      Case 1:21-cv-00308-LCB-JLW Document 1 Filed 04/16/21 Page 4 of 30
held this position for more than five years. Plaintiff was Cadet of the Month at Durham

County Sheriff’s Office Academy and received an Academic Achievement Award and a

Driving Award from same. Plaintiff is bilingual and is certified by the United States

Department of Justice as a G.R.E.A.T. (Gang Resistance Education and Training)

instructor. He has served as a certified School Resource Officer in a middle school for four

years and, most recently, served on Patrol for a year. He is a Crisis Intervention Team

Officer and a schedule coordinator for off-duty employment. Plaintiff has never received

any complaints or disciplinary action during his training or his time at the Sheriff’s Office.

Plaintiff resides in the city of Durham, within Durham County.

       14.    Defendant Clarence F. Birkhead is, and at all times relevant herein was, a

governmental official within the state of North Carolina, serving as Durham County

Sheriff.

       15.    Defendant Wendell M. Davis is, and at all times relevant herein was, the

County Manager of Durham County.

                 SUBJECT MATTER JURISDICTION AND VENUE

       16.    This Court has subject matter jurisdiction over the present case pursuant to

28 U.S.C. § 1331 (federal question), 28 U.S.C. §§ 2201 (declaratory relief), 28 U.S.C. §

1343(a) (injunctive relief), and 42 U.S.C. § 1988 (attorneys’ fees and costs). This case

asserts an actual controversy arising out of Defendant’s Mandate which deprives Plaintiff

of a right secured by a federal statute.




                                              5


      Case 1:21-cv-00308-LCB-JLW Document 1 Filed 04/16/21 Page 5 of 30
       17.    This Court has jurisdiction over the claims asserting violations of the law of

the State of North Carolina through its supplemental jurisdiction under 28 U.S.C. §

1367(a), as those claims are so closely related to the Plaintiff’s federal question and Section

1983 claims that they form part of the same case or controversy under Article III of the

United States Constitution.

       18.    The venue is proper in this District under 28 U.S.C. § 1391(b) because a

substantial part of the events giving rise to the claims occurred within the District.

                        STATEMENT OF MATERIAL FACTS

 I.    Emergency Use Authorization

       19.    In December 2020, the FDA granted emergency use authorization for two

COVID-19 vaccines. One is sold by Moderna and the other by Pfizer. Both are based on

an RNA technology never before used in a licensed vaccine. In February 2021, the FDA

granted emergency use authorization for a third COVID-19 vaccine manufactured by

Janssen. This vaccine employs a viral vector platform never before used in a licensed

vaccine. The clinical trials that the FDA will rely upon to decide whether to license any of

these novel vaccines are underway, but they are far from complete.

       20.    Before any vaccine is tested, the manufacturer is required to submit for FDA

approval a clinical trial protocol, which among other things sets forth the manufacturer’s

estimate for how long it will take to collect adequate data to establish the vaccine is both

safe and effective. The FDA-approved study protocols for the trials for the COVID-19

Vaccines call for collecting safety and efficacy data from trial participants for


                                              6


      Case 1:21-cv-00308-LCB-JLW Document 1 Filed 04/16/21 Page 6 of 30
approximately two years. (Specifically, the Moderna Clinical Trial Protocol calls for 759

days of data collection, the Pfizer Clinical Trial Protocol calls for 742 days of data

collection, and the Janssen Clinical Trial Protocol calls for 24 months of data collection.)

       21.    Pfizer’s and Moderna’s COVID-19 vaccine were granted EUAs by the FDA

on December 11, 2020 and December 18, 2020, respectively. When these companies

submitted the applications for the EUAs, they had only accumulated data from study

participants for a median of 6 to 8 weeks, i.e., less than 10% of the way into the full study

period. When Janssen’s COVID-19 vaccine was granted EUA by the FDA on February

27, 2021, it had accumulated data from study participants for a media of 8 weeks, i.e., also

less than 10% of the way into its full study period.

       22.    Given these abbreviated timelines, the EUA applications were based on data

which supports that these products may reduce certain symptoms of COVID-19 for some

individuals, but the FDA’s EUA authorizations made clear that there is no evidence the

COVID-19 Vaccines can prevent recipients from becoming infected with and transmitting

the virus. As the FDA explains, at the time of the EUA approval, the data was “not

available to make a determination about how long the vaccine will provide protection, nor

is there evidence that the vaccine prevents transmission of SARS-CoV-2 [i.e., the virus

that causes COVID-19] from person to person.” (emphasis added.) Or as explained by

Dr. John R. Mascola, Director of the National Institute of Allergy and Infectious Diseases’

Vaccine Research Center which co-developed the Moderna vaccine: “we should appreciate




                                             7


      Case 1:21-cv-00308-LCB-JLW Document 1 Filed 04/16/21 Page 7 of 30
that it’s possible to still get exposed to the virus really from anybody whether they’re

vaccinated or not.” 1

       23.      In fact, the FDA Briefing Documents for the COVID-19 Vaccines supporting

the grant of an EUA list the following as still unknown:

             • “[e]ffectiveness in certain populations at high-risk of severe COVID-19,”

             • “[e]ffectiveness in individuals previously infected with SARS-CoV-2,”

             • “effectiveness against asymptomatic infection,”

             • “effectiveness against long-term effect of COVID-19 disease,”

             • “effectiveness against mortality,” and

             • “effectiveness against transmission of SARS-CoV-2.”

       24.      The Briefing Documents also make clear much is unknown about the safety

of these products, including,

             • “[a]dverse reactions that are very uncommon,”

             • adverse reactions “that require longer follow-up to be detected,” and

             • whether the vaccines will cause “[v]accine-enhanced disease.”

       25.      The seriousness of these unknowns and potential risks came to light on April

13, 2021 when the FDA put administration of the Janssen vaccine on pause due to serious

adverse events, at least one of which led to a fatality. 2


1
 https://www.wsj.com/articles/can-you-still-spread-covid-19-after-you-get-vaccinated-
11610379107.
2
  See https://www.fda.gov/news-events/press-announcements/joint-cdc-and-fda-statement-johns
on-johnson-covid-19-vaccine.

                                               8


      Case 1:21-cv-00308-LCB-JLW Document 1 Filed 04/16/21 Page 8 of 30
       26.    As a result, the authorization letters for each of the COVID-19 Vaccines

expressly provide that the vaccines are each “an investigational vaccine not licensed for

any indication” and require that “[a]ll promotional material relating to the COVID-19

Vaccine clearly and conspicuously … state that this product has not been approved

or licensed by the FDA, but has been authorized for emergency use by FDA.” The

authorization letters also expressly approved fact sheets for health care providers and fact

sheets for patients regarding the COVID-19 Vaccines, both which provide that the receipt

of either vaccine must be optional.

II.    Defendant’s COVID-19 Vaccine Mandate

       27.    Defendant Durham County Sheriff’s Office is a comprehensive law

enforcement agency and is tasked with maintaining the detention facilities of Durham

County.

       28.    On or about January 21, 2021, Sheriff Birkhead issued a memorandum (the

“Memorandum”) requiring all Durham County Sheriff’s Office employees to receive a

COVID-19 vaccine as a condition of ongoing employment.

       29.    The Memorandum explained in relevant part that:

                     Getting vaccinated now will help protect you and the
                     public we serve…
                     I am requiring all employees to be vaccinated. It is
                     mandatory…

       30.    By making the affirmative statement that the vaccine “will help protect you

and the public we serve[,]” Sheriff Birkhead misled his employees because there is no

support for such an assertion. As noted above, the FDA explicitly stated when grating

                                             9


      Case 1:21-cv-00308-LCB-JLW Document 1 Filed 04/16/21 Page 9 of 30
EUAs for the COVID-19 Vaccines there is no evidence that these vaccines prevent

transmission, see supra at II.A. Likewise, Dr. Anthony Fauci, director of National Institute

of Allergy and Infectious Diseases, has publicly stated: “We do not know if the vaccines

that prevent clinical disease also prevent infection… even though you get vaccinated, we

should not eliminate, at all, public health measures like wearing masks because we don't

know yet what the effect [of the vaccine] is on transmissibility… We don’t know that

vaccinating people prevents infection… we don’t know if it prevents infection.”

       31.    The only evidence that currently exists is that these still experimental

vaccines may reduce certain symptoms in some individuals. As such, contrary to the

Memorandum’s suggestion, it is entirely plausible that vaccine recipients may be infected,

but not know they are infected because the vaccine reduces symptoms. Such an individual

would not know to isolate him or herself and could, in fact, create a greater risk of infecting

others. That is why the FDA, CDC, and NC Department of Health and Human Services

all advise vaccine recipients to continue to wear masks, social distance, and follow

precautionary protocols even after receiving the vaccine.

       32.    Further, these vaccines are not free from risk. In the clinical trials, which are

still underway, there were serious adverse events documented following vaccination found

by the trial investigators to not only be “linked” to the vaccines, but in fact related to the

vaccines. For Pfizer’s vaccine, these include shoulder injury, ventricular arrhythmia, and

lymphadenopathy. For Moderna’s vaccine, these include intractable nausea and vomiting,

facial swelling, rheumatoid arthritis, Dyspnea with exertion, peripheral edema, Autonomic


                                              10


      Case 1:21-cv-00308-LCB-JLW Document 1 Filed 04/16/21 Page 10 of 30
dysfunction, and B-cell lymphocytic lymphoma. For Janssen, deep vein thrombosis,

tinnitus, arthritis/arthralgia, peripheral neuropathy, radiculitis brachial, and GBS were

found to be related or likely related by the trial investigators and/or the FDA.

         33.   Furthermore, after the FDA issued the EUA, medical professionals have

observed numerous serious adverse reactions linked to the COVID-19 vaccines. In fact, in

the approximately four months since the EUA was issued, the CDC’s Vaccine Adverse

Events Reporting System, which captures fewer than 1% of vaccine adverse events, 3 has

already received reports of the following serious adverse reactions: 2,190 deaths, 4,960

hospitalizations, and 8,390 emergency room visits following receipt of the COVID-19

Vaccines.

         34.   Four days after the announced Mandate, Sheriff Birkhead sent another email

on January 25, 2021 to all Durham County Sheriff Office employees, stating in relevant

part:

               Today was the last day for DCSO employees to get the COVID
               vaccine without having to schedule an appointment…That
               said, I am disappointed with the low compliance rate of
               employees taking advantage of this opportunity. I must remind
               you this is Not an Option – taking the vaccine is Mandatory for
               all DCSO employees…Failure to take the vaccine could result
               in disciplinary action.




3  See Electronic Support for Public Health – Vaccine Adverse Event Reporting System at 6,
available at https://digital.ahrq.gov/sites/default/files/docs/publication/r18hs017045-lazarus-final-
report-2011.pdf.

                                                 11


        Case 1:21-cv-00308-LCB-JLW Document 1 Filed 04/16/21 Page 11 of 30
       35.    The email continues and addresses “some myths” that Sheriff Birkhead heard

in the days after the Mandate was announced. Sheriff Birkhead states that “[t]he vaccine

being administered by Public Health is the Pfizer vaccine. It has been approved by the

United States Food and Drug Administration (FDA).” This is categorically false as no

COVID-19 vaccine has been approved or licensed by the FDA.

       36.    The email further states: “The Sheriff does have the authority to make taking

the vaccine mandatory as a condition of employment, and does not violate any of your

constitutional rights.” This too is incorrect because 21 U.S.C. 360bbb-3 prohibits the

Sheriff, or any other employer, from mandating a vaccine approved under an EUA.

       37.    On or about January 29, 2021, Plaintiff received an email from the Sheriff’s

Department inquiring as to his “plans” regarding the COVID-19 vaccine.             Plaintiff

responded that he did not wish to share his personal medical information.

       38.    On February 5, 2021, Plaintiff received a memo from Sheriff Birkhead

seeking a note from Plaintiff’s doctor excusing him from the vaccine for medical reasons

or, in the alternative, documentation that he had received the vaccine before March 5, 2021.

       39.    On Wednesday, March 10, 2021, Plaintiff received an email addressed to him

listing nine other co-workers and notifying them of individually scheduled meetings with

Sheriff Birkhead to discuss the COVID-19 vaccination.

       40.    Plaintiff met with Sheriff Birkhead and his legal advisor, Keisha Lovelace,

on March 12, 2021. In the meeting, Plaintiff was reminded that vaccination was a

requirement for his employment and was asked whether he received the COVID-19


                                            12


     Case 1:21-cv-00308-LCB-JLW Document 1 Filed 04/16/21 Page 12 of 30
vaccine. Plaintiff would not confirm that he would take the vaccine. Sheriff Birkhead then

had Plaintiff’s equipment (e.g., bulletproof vest, badge, duty belt, radio, handcuffs, gun,

and patrol car) taken from him on the spot and placed him on administrative leave without

pay for insubordination. Plaintiff has been out of work since this meeting and has not been

paid, nor has he been permitted to use his saved vacation or paid time off.

        41.    Plaintiff called the Durham County Manager, Defendant Davis, to make him

aware of his situation. Jodi Miller, General Manager of Community and Public Safety,

responded to Plaintiff on behalf of Defendant Davis “regarding [his] leave without pay

status for insubordination related to the Sheriff’s COVID-19 vaccination mandate.” Ms.

Miller stated that “North Carolina General Statue § 153A-103 provides that the Sheriff has

the exclusive right to hire, discharge, and supervise employees in their office.”

        42.    Plaintiff was subsequently scheduled for a meeting with Sheriff Birkhead on

March 26, 2021. During that meeting, Plaintiff was terminated.

        43.    Plaintiff has not consented to and does not consent to receive the COVID-19

vaccine. Among other reasons, the vaccines are still undergoing clinical trials and are not

yet approved or licensed for use.

III.    Federal Law Prohibits Mandating Products Granted EUA

        44.    The Mandate issued and enforced by Defendants is in direct violation of

federal law.

        45.    The same section that authorizes the FDA to grant an EUA, Section 564 of

the Federal Food, Drug, and Cosmetic Act (the “Act”), codified at 21 U.S.C. 360bbb-3,


                                             13


       Case 1:21-cv-00308-LCB-JLW Document 1 Filed 04/16/21 Page 13 of 30
requires that the public have “the option to accept or refuse administration of the product.”

21 U.S.C. 360bbb-3(e). It even provides that the Secretary of HHS is to “ensure that

individuals to whom the product is administered are informed” of “the option to accept or

refuse administration of the product.” Id.

       46.    The FDA and CDC’s guidance and regulations reflect the statutory

prohibition from mandating that an individual receive a product that has only been granted

EUA. For example, the FDA guidance entitled Emergency Use Authorization of Medical

Products and Related Authorities provides that:

              …section 564 does provide EUA conditions to ensure that
              recipients are informed about the MCM [medical
              countermeasure] they receive under an EUA. For an
              unapproved product [such as the COVID-19 vaccines], the
              statute requires that FDA ensure that recipients are
              informed to the extent practicable given the applicable
              circumstances … That they have the option to accept or
              refuse the EUA product…

(emphasis added).

       47.    Similarly, when responding to an inquiry regarding whether the COVID-19

Vaccines can be required, the Executive Secretary of the CDC’s Advisory Committee on

Immunization Practices (“ACIP”), Dr. Amada Cohen, publicly stated that “under an EUA,

vaccines are not allowed to be mandatory. Therefore, early in the vaccination phase,

individuals will have to be consented and cannot be mandated to be vaccinated.” Dr.

Cohen then reaffirmed to the FDA’s Vaccine and Related Biological Products Advisory

Committee that no organization, public or private, can mandate the COVID-19 Vaccines:

              Organizations, such as hospitals, with licensed products do have

                                             14


     Case 1:21-cv-00308-LCB-JLW Document 1 Filed 04/16/21 Page 14 of 30
              capability of asking their workers to get the vaccine. But in the
              setting of an EUA, patients and individuals will have the right to
              refuse the vaccine.

       48.    As evidence of the importance Congress placed on an individual’s right to

refuse an EUA product, it carved out only one exception when a product granted an EUA

can be required: when the President of the United States orders members of the armed

forces to receive that product. 10 U.S.C. § 1107a. The President has not made such an

order regarding the COVID-19 Vaccines, 4 and even if he did, Plaintiff is not a member of

the military and so this sole exception is not applicable to this matter.

       49.    Reflecting the relevant federal law prohibiting mandating an EUA product,

Pfizer, Moderna, and Janssen’s EUA letters provide that each

              COVID-19 Vaccine is authorized for emergency use with the
              following product specific information required to be made
              available to the vaccination providers and recipients,
              respectively (referred to as ‘authorized labeling’):

                 • Fact Sheet for Health Care Providers Administering
              Vaccine

                  … [and]

                  • Fact Sheet for Recipients and Caregivers.

       50.    These facts sheets both provide that the receipt of the vaccine must be

optional. The Fact Sheets for Healthcare Providers for each of the COVID-19 Vaccines




4
 Pentagon: Troops Won’t Be Required to Take Coronavirus Vaccine, U.S. News & World Report
(Dec. 9, 2020) available at https://www.usnews.com/news/national-news/articles/2020-12-
09/pentagon-troops-wont-be-required-to-take-coronavirus-vaccine.

                                              15


      Case 1:21-cv-00308-LCB-JLW Document 1 Filed 04/16/21 Page 15 of 30
state that: “The recipient or their caregiver has the option to accept or refuse [the] COVID-

19 vaccine.” Similarly, the Fact Sheets for Recipients and Caregivers for each COVID-19

Vaccine state on the first page: “It is your choice to receive the [] COVID-19 Vaccine.”

       51.     The Fact Sheet for Recipients and Caregivers for each of the COVID-19

Vaccines also set forth in sequence the information required to be provided to recipients of

the vaccine pursuant to section 564 of the Act. That section requires that every individual

receiving an EUA product must be informed that:

             • “that the Secretary has authorized the emergency use of the product”;

             • “the significant known and potential benefits and risks of such use”;

             • “the extent to which such benefits and risks are unknown”;

             • “the option to accept or refuse administration of the product”;

             • “the consequences, if any, of refusing administration of the product”; and

             • “the alternatives to the product that are available and of their benefits and

                risks.”

21 U.S.C. 360bbb-3(e)(1)(A)(ii).

       52.     Both COVID-19 Vaccine Fact Sheets provide the relevant information to

satisfy each of these requirements in sequence. The Fact Sheets clearly tell potential

recipients: “It is your choice to receive or not receive the [Pfizer/Moderna/Janssen]

COVID-19 Vaccine[,]” and that if “you decide to not receive it, it will not change your

standard of medical care.”




                                             16


     Case 1:21-cv-00308-LCB-JLW Document 1 Filed 04/16/21 Page 16 of 30
       53.    By implementing their vaccine Mandate, Defendants are attempting to

coerce all of their employees into receiving one of the COVID-19 Vaccines. They are

deliberately taking away each employee’s statutorily guaranteed right to decide for him or

herself whether to accept or refuse administration of the COVID-19 Vaccines. Defendants

are doing so openly, without any regard for the personal medical decisions of their

employees. Worse still, Defendants are attempting to justify their policy to their employees

by using false and misleading information. Sheriff Birkhead has used his position of respect

and authority as Sheriff to incorrectly assure employees the vaccine is approved by the

FDA and that it will protect others around them, neither of which is true.

       54.    However, as the CDC’s Executive Secretary stated, no organization has the

right to mandate that its employees receive one of these vaccines. Defendants’ policy of

coercion through the threat of termination and through retaliation is therefore clearly in

direct contradiction to the Act. As such, the Mandate is unlawful and any termination as a

result of the Mandate is also unlawful.

IV.    Plaintiff Has Suffered and Will Suffer Harm

       55.    Plaintiff has already suffered from retaliation for not complying with the

Mandate. He was placed on unpaid leave since March 12, 2021 and was not able to use

any of his vacation or comp time. He was then terminated on March 26, 2021 for failure

to comply with Defendants’ Mandate.

       56.    Plaintiff was faced with the Hobson’s choice to either: (a) be forced, in

violation of federal law and against his will, to be injected with an unlicensed, experimental


                                             17


      Case 1:21-cv-00308-LCB-JLW Document 1 Filed 04/16/21 Page 17 of 30
vaccine; or (b) be terminated from his job during one of the worst recessions of the last

hundred years.

       57.    A vaccine injection is a prototypical irreparable harm because it cannot be

undone, nor can money compensate for the resulting harm.

       58.    On the other hand, Defendant has enforced its Mandate that any employee

that does not receive the vaccine will be terminated. The requirement to receive an

experimental vaccine is a direct violation of Plaintiff’s statutory right under Section 506 of

the Act and of Plaintiff’s Constitutional rights and hence constitutes harm.

       59.    Without a job and source of income, Plaintiff will be unable to support

himself or his wife. He would not be able to pay his family’s many monthly bills. Plaintiff

will struggle to be able to afford health insurance for himself during a time of extreme

emotional stress.

       60.    Plaintiff was a non-probationary, permanent civil service employee with an

unmarred record. He had a reasonable expectation of continued employment.

       61.    Given the state statutes and practices regarding certification for Plaintiff’s

position, and the culture of law enforcement jobs in the region, every potential law

enforcement employer will be alerted to the alleged reason for Plaintiff’s termination. It is

plain that many, if not all, law enforcement agencies will refuse to hire an employee who

was involuntarily terminated from another law enforcement agency. Even if this were not

the case, Plaintiff will also suffer a loss of reputation within the law enforcement

community and for this additional reason is therefore unlikely to find alternative work in


                                             18


     Case 1:21-cv-00308-LCB-JLW Document 1 Filed 04/16/21 Page 18 of 30
his field.   The stigma to Plaintiff’s professional reputation created by his unlawful

termination will be irreparable.

       62.    Plaintiff has not been provided with any administrative proceeding or

procedural due process following his unpaid leave or his termination, nor has he been told

that such a proceeding will be arranged.

       63.    In addition to the foregoing harms, losing one’s job during regular times, let

alone during one of the worst peacetime recessions in 100 years, has also been shown to

be “clearly traumatic” and “can have spillover effects into one’s life at home.” The

subsequent search for a new job also poses a risk: “research has shown that the job search

process itself can result in decreased psychological well-being.”

       64.    Plaintiff has and will suffer stress and emotional harm as a result of being

placed on unpaid leave and then terminated. Plaintiff was humiliated when he was escorted

out of the office after he was placed on leave, into a public location and made to turn in his

equipment. He was further humiliated when he was driven home to his wife, without his

full uniform and equipment, and asked to bring all Sheriff’s Office equipment out of his

house and hand it over to his colleagues in full view of his neighbors.

       65.    When the reality of what happened to him hit him, Plaintiff was emotionally

distraught. He suffered great stress worrying about how he would support his wife, what

his friends and family would think, and what his future would hold. Since his official

termination, Plaintiff has been consumed with thoughts about future, alternate employment

especially given the current state of the workforce and economy. The permanent loss of


                                             19


      Case 1:21-cv-00308-LCB-JLW Document 1 Filed 04/16/21 Page 19 of 30
his job and the resulting harms have and will cause stress on his marriage and on his wife.

Plaintiff has feelings of despair that all his work and efforts to maintain a perfect record

and good reputation among his supervisors, colleagues, and residents of the community

had been ruined by the illegal mandate. A feeling of hopelessness will persist until he is

able to obtain another job, one that would not mandate the same product nor hold his

termination from another law enforcement agency against him.

       66.    Plaintiff has felt health repercussions from his anxiety and stress; this began

when he was notified of the Mandate and continues indefinitely. Plaintiff is feeling

depressed and anxious about his tarnished name and the mark on his otherwise impeccable

character.

       67.    Plaintiff is also concerned about a community advisory board that he

currently sits on. He was selected for this board based on his position as a Sheriff’s Deputy

and he worries now whether he will be asked to step down.

       68.    Plaintiff’s damages related to loss of income may not be recovered if

precluded by constitutional and/or statutory immunity. They are therefore irreparable yet

will continue to accumulate.

       69.    The harms already incurred and those to be incurred by Plaintiff constitute

irreparable injury and are of exceptional circumstance.

       70.    Defendants, on the other hand, will not be harmed if its Mandate is enjoined

and if Plaintiff is reinstated. Defendants are free to strongly encourage, recommend, and

assist their employees to receive the COVID-19 Vaccine. However, these products have


                                             20


     Case 1:21-cv-00308-LCB-JLW Document 1 Filed 04/16/21 Page 20 of 30
not been approved nor have they been shown to prevent the vaccine recipient from

becoming infected with and transmitting the virus that causes COVID-19, and for this

reason, everyone working for Defendants, whether they have had the vaccine or not, must

continue with all of the same precautions for avoiding contracting and spreading the virus.

 V.    A Mandate for an Experimental Product Does Not Serve The Public Interest

       71.    Congress already decided in the Act that the public interest is best served by

allowing individuals to make their own medical decisions when it comes to experimental

products. Congress could have allowed state actors like Defendants to mandate EUA

products, instead it chose to explicitly require that every individual must be allowed to

freely choose whether to be injected with an experimental EUA product, like the COVID-

19 Vaccines. See 21 U.S.C. 360bbb-3. Not only that, but even during this pandemic, the

FDA and CDC guidance related to the COVID-19 Vaccines reinforced that policy decision

to allow individuals to make their own decisions.

       72.    In light of these clear policy decisions made at the highest levels of the

government, the public interest in this case will be best served by not permitting Defendant

to blatantly violate the federal law intended to protect the individual’s right to choose.

Whether the COVID-19 Vaccines are actually safe and effective is not yet known and will

not be known until, at the earliest, the Phase III clinical trials are completed, and the data

produced by these trials show these products to be safe and effective. Regardless, Congress

delegated the authority to make these determinations to the FDA. Employers should not

be making these decisions in the absence of FDA approval.


                                             21


      Case 1:21-cv-00308-LCB-JLW Document 1 Filed 04/16/21 Page 21 of 30
                                   COUNT I
                              DECLARATORY RELIEF

        73.   Plaintiff restates and realleges paragraphs 1-71 of this Complaint and

incorporate them herein by reference.

        74.   A state requirement is preempted by a federal requirement if it conflicts with

the federal requirement and makes compliance with both impossible. Defendants’ mandate

conflicts with Congress’ intent regarding consent and EUA’s and the plain language of the

Act.

        75.   By mandating all employees to be injected with an unlicensed and

unapproved experimental COVID-19 Vaccine, Defendants are impermissibly ignoring the

required condition under federal law that individuals be informed of and have the right to

exercise their choice to accept or refuse a product authorized for emergency use as provided

in the Food, Drug, and Cosmetic Act, § 564 codified at 21 U.S.C. §360bbb-3 which

provides the exclusive and comprehensive statutory scheme for the use of products granted

emergency use authorization. Compliance with the Act is not possible if Defendants’

Mandate stands, and the Mandate obstructs and frustrates Congress’ objectives and policies

reflected in the Act.

        76.   As shown above, an actual controversy exists between Plaintiff and

Defendants with respect to whether the Defendants’ Mandate deprives Plaintiff of a right

secured by federal law to not be required to receive an unlicensed and unapproved product.




                                            22


       Case 1:21-cv-00308-LCB-JLW Document 1 Filed 04/16/21 Page 22 of 30
       77.    Declaratory relief from this Court will terminate the dispute and controversy

between Plaintiff and Defendants with respect to the enforceability and legality of the

Mandate.

       78.    Therefore, Plaintiff asks this Court to issue a judicial declaration declaring

that the Mandate is illegal and unenforceable under relevant Federal law and that Plaintiff’s

termination was illegal.

                                      COUNT II
                                 INJUNCTIVE RELIEF

       79.    Plaintiff restates and realleges paragraphs 1-77 of this Complaint and

incorporate them herein by reference.

       80.    Plaintiff is entitled to a preliminary and permanent injunction enjoining

Defendants from implementing and enforcing their Mandate because that Mandate is

preempted and deprives Plaintiff of his rights secured by federal statute as alleged herein.

       81.    Plaintiff is further entitled to a preliminary and permanent injunction

requiring Defendants to reinstate Plaintiff because his termination was illegal and made in

violation of a federal law.

       82.    Therefore, Plaintiff ask this Court to issue a preliminary injunction enjoining

Defendants from enforcing the Mandate and reinstating Plaintiff to his position as Deputy

Sheriff.




                                             23


      Case 1:21-cv-00308-LCB-JLW Document 1 Filed 04/16/21 Page 23 of 30
                                  COUNT III
                    SUBSTANTIVE DUE PROCESS – 42 U.S.C. § 1983

         83.    Plaintiff restates and realleges paragraphs 1-81 of this Complaint and

incorporate them herein by reference.

         84.    The COVID-19 Vaccines are unapproved products.

         85.    Plaintiff does not consent to receiving the COVID-19 Vaccines.

         86.    Defendants’ Mandate constitutes the official policy of Durham County and

its Sheriff’s Office such that these Defendants, along with Sheriff Birkhead and Defendant

Davis are “persons” for purposes of 42 U.S.C. § 1983.

         87.    Defendants have instituted their Mandate under color of law as state actors.

         88.    The United States Constitution guarantees the substantive due process rights

to liberty, life, bodily integrity, and informed consent which cannot be infringed upon

without a compelling state interest that is implemented in the least restrictive means.

         89.    Congress has made clear that experimental medical products cannot be

forced upon anyone. 5 This right has been repeated numerous times in federal law,

including the United States Code, Code of Federal Regulations and guidance from federal

health agencies. See e.g., 21 USCS § 360bbb-3(e)(1) (the Act); 21 CFR 50.20 6; see also

FDA Emergency Use Authorization for Vaccines Explained 7; FDA Guidance Document


5
  The only exception being the statutorily granted exception for the military when specifically
ordered in writing by the President.
6
 Sets forth conditions for obtaining informed consent in clinical research and reiterating that the
consent should be free from “coercion or undue influence.”
7
    https://www.fda.gov/vaccines-blood-biologics/vaccines/emergency-use-authorization-vaccines-

                                                24


        Case 1:21-cv-00308-LCB-JLW Document 1 Filed 04/16/21 Page 24 of 30
Concerning COVID-19 Masks and Respirators, Enforcement Policy for Face Masks and

Respirators During the Coronavirus Disease (COVID-19) Public Health Emergency

(Revised) Guidance for Industry and Food and Drug Administration Staff (May 2020) 8 at

11; FDA Guidance Document Concerning Emergency Use Authorization of Medical

Products, January 2017, Emergency Use Authorization of Medical Products and Related

Authorities Guidance for Industry and Other Stakeholders 9 at 24; FDA Notice Concerning

the Emergency Use Authorization of the Anthrax Vaccine, January 2005. 10

         90.    The right to informed medical consent is also considered a fundamental,

overriding principle of international law and is reflected in the Nuremberg Code. See e.g.,

The Nuremberg Code (1947), 313 BMJ 1448 (1996); 11 UNESCO Universal Declaration



explained.
8
    https://www.fda.gov/media/136449/download.
9
  https://www.fda.gov/media/97321/download (“For an unapproved product…the statute requires
that FDA ensure that recipients are informed to the extent practicable given the applicable
circumstances: That FDA has authorized emergency use of the product; Of the significant known
and potential benefits and risks associated with the emergency use of the product, and of the extent
to which such benefits and risks are unknown; That they have the option to accept or refuse the
EUA product and of any consequences of refusing administration of the product.”)
10
   See https://www.federalregister.gov/d/05-2028/p-70) (stating that “[w]ith respect to condition
(3), above, relating to the option to accept or refuse administration of AVA, the AVIP will be
revised to give personnel the option to refuse vaccination. Individuals who refuse anthrax
vaccination will not be punished. Refusal may not be grounds for any disciplinary action under the
Uniform Code of Military Justice. Refusal may not be grounds for any adverse personnel action.
Nor would either military or civilian personnel be considered non-deployable or processed for
separation based on refusal of anthrax vaccination. There may be no penalty or loss of entitlement
for refusing anthrax vaccination.”).
11
  http://www.cirp.org/library/ethics/nuremberg (“The voluntary consent of the human subject is
absolutely essential. This means that the person … should have sufficient knowledge and
comprehension of the elements of the subject matter involved, as to enable him to make an
understanding and enlightened decision.”).

                                                25


        Case 1:21-cv-00308-LCB-JLW Document 1 Filed 04/16/21 Page 25 of 30
on Bioethics and Human Rights, Article 6(1); 12 and International Covenant on Civil and

Political Rights, 999 U.N.T.S. 171, art. 7. 13

       91.     It is a deprivation of Plaintiff’s substantive due process rights to coerce an

individual under threat of termination from employment for refusing to be injected with an

unapproved and hence experimental product.

       92.     The COVID-19 Vaccines granted EUA have also not demonstrated they can

prevent infection and transmission of SARS-CoV-2, the virus that causes COVID-19,

which is why health authorities still provide that those receiving the vaccine continue to

wear a mask, socially distance, and practice all other virus prevention measures.

       93.     Irreparable harms have resulted and will result from the violation of these

Constitutional rights which cannot be adequately redressed.

       94.     Wherefore, the Mandate which requires COVID-19 vaccination to continue

employment should be struck down for violating the fundamental right to liberty under the

United States Constitution.

                               COUNT IV
                  PROCEDURAL DUE PROCESS – 42 U.S.C. § 1983


12
  http://portal.unesco.org/en/ev.php-URL_ID=31058&URL_DO=DO_TOPIC&URL_SECTION
=201.html (providing that “[a]ny preventive, diagnostic and therapeutic medical intervention is
only to be carried out with the prior, free and informed consent of the person concerned, based on
adequate information. The consent should, where appropriate, be express and may be withdrawn
by the person concerned at any time and for any reason without disadvantage or prejudice.”).
13
   https://www.ohchr.org/en/professionalinterest/pages/ccpr.aspx (“No one shall be subjected to
torture or to cruel, inhuman or degrading treatment or punishment. In particular, no one shall be
subjected without his free consent to medical or scientific experimentation.”).



                                               26


      Case 1:21-cv-00308-LCB-JLW Document 1 Filed 04/16/21 Page 26 of 30
       95.    Plaintiff restates and realleges paragraphs 1-93 of this Complaint and

incorporate them herein by reference.

       96.    Plaintiff was placed on unpaid administrative leave, charged with

insubordination, and subsequently terminated without any notice, hearing, or written

statement of the reasons that may constitute just cause for his leave or termination.

       97.    Plaintiff was not permitted to present his full position before any impartial

decision-maker.

       98.    Plaintiff was deprived by Defendants of his de facto property interest in his

job, as a permanent employee, without the guarantees of procedural due process under the

Fourteenth Amendment.


                             COUNT V
              WRONGFUL TERMINATION – N.C. Gen. Stat. § 126-85

       99.    Plaintiff restates and realleges paragraphs 1-97 of this Complaint and

incorporate them herein by reference.

       100.   Sheriff Birkhead, while exercising supervisory authority as a state employee,

discharged, threatened, intimidated, and otherwise discriminated against Plaintiff

regarding Plaintiff’s compensation, terms, conditions, location, or privileges of

employment when Sheriff Birkhead placed Plaintiff on administrative leave without pay

and subsequently terminated him.




                                             27


     Case 1:21-cv-00308-LCB-JLW Document 1 Filed 04/16/21 Page 27 of 30
       101.   Sheriff Birkhead did so because Plaintiff refused to comply with the

Mandate, directed by Defendants, which constitutes a violation of federal law, rule and

regulation, as well as the United States Constitution.

       102.   Sheriff Birkhead willfully violated N.C. Gen. Stat. § 126-85 as it was brought

to his attention that the Mandate was in violation of federal law.

       103.   Plaintiff has not been able to return to work and has not received any pay

since the date of his administrative leave. When Plaintiff inquired about using his sick or

vacation time in order to keep his income during the leave, he was told he was not permitted

to. Plaintiff was subsequently terminated on March 26, 2021.

                                 PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully request the Court to enter Judgment against

Defendants as follows:

       1.     A declaration that Defendants’ Mandate is illegal and unenforceable under

              federal law;

       2.     An order enjoining Defendants from implementing and enforcing their

              Mandate;

       3.     A declaration that Defendants’ Mandate violates substantive due process and

              is unconstitutional;

       4.     An order reinstating Plaintiff in his position of Sheriff Deputy and providing

              for the payment of back wages, full reinstatement of fringe benefits, and

              seniority rights of Plaintiff Neve;


                                             28


     Case 1:21-cv-00308-LCB-JLW Document 1 Filed 04/16/21 Page 28 of 30
      5.     An award for Plaintiff’s reasonable attorney fees, costs and expenses,

             including pursuant to 42 U.S.C. § 1988 and N.C. Gen. Stat. § 126-85(b); and

      6.     Such other and further relief as this Court deems just and proper.

                             DEMAND FOR JURY TRIAL

           Plaintiff demands a trial by jury.

Dated: April 14, 2021                     /s/ Aaron Siri
                                          Aaron Siri (notice of special appearance
                                          pending)
                                          /s/ Elizabeth A. Brehm
                                          Elizabeth A. Brehm (notice of special
                                          appearance pending)
                                          SIRI & GLIMSTAD LLP
                                          200 Park Avenue, 17th Floor
                                          New York, NY 10166
                                          aaron@sirillp.com
                                          ebrehm@sirillp.com
                                          Phone: 212-532-1091
                                          Fax: 646-417-5967


                                          /s/ Jeffery Dobson
                                          North Carolina State Bar No.: 54808
                                          DOBSON LAW FIRM, PLLC
                                          119 SW Maynard Road, Suite 220
                                          Cary, NC 27511
                                          jdobson@dobsonlawnc.com
                                          Phone: 919-591-2240
                                          Fax: 919-591-2247

                                          Attorneys for the Plaintiff




                                                29


     Case 1:21-cv-00308-LCB-JLW Document 1 Filed 04/16/21 Page 29 of 30
Case 1:21-cv-00308-LCB-JLW Document 1 Filed 04/16/21 Page 30 of 30
